Rost, J.,

delivered the opinion of the court.
The defendant, held to bail upon an action of debt, took a rule upon the plaintiffs to show cause why the order of bail should not be set aside, on the ground that he was a resident of New-Orleans, and had no intention of removing or departing from the state.
A debtor, who sentb°Uthhnaeif from the state, even for a lirait-edtime, maybe heId leaves'1, no P™Pel'b' in the
The witnesses introduced by the defendant on the trial of the rule all stated that they did not believe he had any intention of leaving the state permanently; but the testimony establishes the fact that he was, at the time of the . • n ■» _ . arrest, the captain of a steam-boat trading out of the state.
The District Court, considering that his domicil was in New-Orleans; that, being a seaman, the departure anticipated was a departure in the prosecution of the business by which he gained a living; that, to detain him, would be to deprive him of the means of supporting himself and family; and that the useful class to which he belongs ought not to be subjected to harder terms of existence than other classes of the body politic, made the rule absolute, and the plaintiffs appealed.
We hope we will ever be foreniost in the support’of sailors’ rights, but we have looked in vain in the law, to find any thing that justifies the exception made in their favor by the judge in the present case, and we must say, that the force of his reasons does not strike us more than it would in any other case of arrest. When a debtor is confined within the walls of a prison, it matters little, we apprehend, whether he was in the habit of supporting himself and his family by seafaring or by labor on shore; he is, in all cases, alike cut off from his means of support. It is well settled, that a person 1 r _ .... r about to absent himself, even for a limited time, may be held to bail, if he leaves no property in the state; and the defendant has neither alleged nor proved that he was possessed of any. Code of Practice, art. 212 and 213.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be avoided and reversed; and it is further ordered and adjudged, that the rule taken by the defendant be discharged, the order of arrest maintained, and the case, remanded to be proceeded in according to law, the defendant and appellee paying the costs of this appeal.